DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 10, 17, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiyama (JP 2005014242).
With regard to claims 1 and 21, Nishiyama discloses a printing apparatus (10) [Para. 0011] comprising:
a casing (11) [main body; Para. 0011] in which a conveyance route is formed [Fig. 2], wherein a sheet (36) passes through the conveyance route in a conveyance direction toward a discharge port (23) [Para. 0013] opened in an outer wall of the casing;
a printing head (43) [Para. 0020] positioned in the casing, and configured to eject an ink toward the sheet passing through the conveyance route [note: invention can be applied also to ink jet printers; Para. 0040]; and
a fixing device (44) [Para. 0020] positioned in the casing, at a location, of the conveyance route, at a downstream in the conveyance direction of the printing head [Fig. 2], and configured to apply, to the sheet having the ink adhered thereon, an energy for fixing the ink so as to fix the ink to the sheet,
wherein a shortest distance A between the fixing device and the discharge port is longer than a shortest distance B between the printing head and the fixing device [Fig 2].

    PNG
    media_image1.png
    366
    643
    media_image1.png
    Greyscale

With regard to claims 3 and 23, wherein the fixing device is a UV light source [Para. 0022].
With regard to claims 4 and 24, further comprising a cutter (48) [Para. 0023] positioned in the casing, at a location, of the conveyance route, at the downstream in the conveyance direction of the fixing device, and configured to cut the sheet in a direction crossing the conveyance direction [Fig. 2],
wherein a shortest (as recited in claim 4) distance C between the fixing device and the cutter is longer than the shortest (as recite in claim 4) distance B.

    PNG
    media_image2.png
    366
    643
    media_image2.png
    Greyscale

With regard to claim 5, further comprising a cutter (48) [Para. 0023] positioned at the downstream in the conveyance direction of the discharge port, and configured to cut the sheet in a direction crossing the conveyance direction.
With regard to claim 8, further comprising:
a first conveyance roller (41) [Para. 0019] positioned in the casing at an upstream in the conveyance direction of the printing head, and configured to convey the sheet in the conveyance direction [Fig. 2]; and
a second conveyance roller (42) [Para. 0019] positioned in the casing at the downstream in the conveyance direction of the heater, and configured to convey the sheet in the conveyance direction,
wherein the printing head and the heater are positioned between the first conveyance roller and the second conveyance roller in the conveyance direction [Fig. 2], and another conveyance roller (49) is not positioned between the first conveyance roller and the second conveyance roller in the conveyance direction [Fig. 2].
With regard to claim 10, further comprising an operation panel (31) [Para. 0017] configured to receive an input from a user, and positioned in a surface, of the outer wall of the casing, including the discharge port formed therein [Fig. 1].
With regard to claim 17, wherein the heating element is configured to radiate an infrared ray [coloring layer is photofixed by irradiation of fixing light; Para. 0022].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) as applied to claims 1 and 21, respectively, above, and further in view of Nakai (JP H082063A).
With regard to claims 2 and 22, Nishiyama’s printing apparatus discloses all the limitations of claims 1 and 21, respectively, but does not disclose wherein the fixing device is a heater including a heating element.
However, Nakai teaches a fixing device is a heater (26) including a heating element (26a) [Fig. 1].
It would have  been obvious to one having ordinary skill in the art at the time the invention was made to configure the fixing device of Nishiyama with the fixing device of Nakai to fix the ink recorded by efficient heating action without lowering the image quality.
With regard to claim 18, Nishiyama discloses a printing apparatus comprising:
a casing (11) [main body; Para. 0011] in which a conveyance route is formed [Fig. 2], wherein a sheet (36) passes through the conveyance route in a conveyance direction toward a discharge port (23) [Para. 0013] opened in an outer wall of the casing;
a printing head (43) [Para. 0020] positioned in the casing, and configured to eject an ink toward the sheet passing through the conveyance route [note: invention can be applied also to ink jet printers; Para. 0040]; and
a fixing device (44) [Para. 0020] positioned in the casing, at a location, of the conveyance route, at a downstream in the conveyance direction of the printing head [Fig. 2], and configured to apply, to the sheet having the ink adhered thereon, an energy for fixing the ink so as to fix the ink to the sheet,
wherein a shortest distance A between the fixing device and the discharge port is longer than a shortest distance B between the printing head and the fixing device [Fig 2].
Nishiyama does not disclose a heater including a heating element, positioned in the casing, at a location, of the conveyance route, at a downstream in the conveyance direction of the printing head, and configured to heat the sheet having the ink adhered on the sheet.
However, Nakai teaches a heater (26) including a heating element (26a) [Fig. 1] configured to heat the sheet having the ink adhered on the sheet.
It would have  been obvious to one having ordinary skill in the art at the time the invention was made to replace the fixing device of Nishiyama with the heater of Nakai to fix the ink recorded by efficient heating action without lowering the image quality.
With regard to claim 19, Nishiyama’s modified printing apparatus discloses all the limitations of claim 18 and Nishiyama also discloses further comprising a cutter (48) [Para. 0023] positioned in the casing, at a location, of the conveyance route, at the downstream in the conveyance direction of the fixing device, and configured to cut the sheet in a direction crossing the conveyance direction [Fig. 2],
wherein a shortest distance C between the fixing device and the cutter is longer than the shortest distance B.

    PNG
    media_image3.png
    366
    643
    media_image3.png
    Greyscale


Claims 6-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) as applied to claims 1 and 21, respectively, above, and further in view of Kamiya (JP 2004078030A).
With regard to claim 6 and 25, Nishiyama’s printing apparatus discloses all the limitations of claims 1 and 21 respectively, but does not disclose further comprising a reading sensor positioned in the casing, at a location, of the conveyance route, at the downstream in the conveyance direction of the fixing device, and configured to read an image of a print surface of the sheet, wherein a shortest (as recited in claim 25) distance D along the conveyance direction between the fixing device and the reading sensor is longer than the shortest distance B.
However, Kamiya teaches a CIS device (contact image sensor) (50) disposed downstream a fixing device along a carrying direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Nishiyama with the reading sensor of Kamiya in order to prevent automatically an abnormal flying phenomenon of ink/toner with an image forming apparatus itself. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the reading sensor wherein a shortest distance D between the fixing device and the reading sensor is longer than the shortest distance B, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 7, Nishiyama’s printing apparatus discloses all the limitations of claim 1, but does not disclose further comprising a reading sensor positioned at the downstream in the conveyance direction of the discharge port, and configured to read an image of a print surface of the sheet.
However, Kamiya teaches a CIS device (contact image sensor) (50) disposed downstream a fixing device along a carrying direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Nishiyama with the reading sensor of Kamiya in order to prevent automatically an abnormal flying phenomenon of ink/toner with an image forming apparatus itself.

Claims 9, 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) as applied to claim 1 above, and further in view of Murayama (JP 2000272104A).
With regard to claim 9, Nishiyama’s printing apparatus discloses all the limitations of claim 1 and Nishiyama also discloses further comprising a platen (46) [platen roller; Para. 0020] positioned to face the printing head in the casing [Fig. 2], and configured to support the sheet [Fig. 2].
Nishiyama does not disclose wherein the platen including a part overlapping with the fixing device in a direction orthogonal to the conveyance direction and orthogonal to a supporting surface of the platen.
However, Murayama teaches a platen (52) including a part overlapping with a fixing device 76) in a direction orthogonal to the conveyance direction and orthogonal to a supporting surface of the platen [Fig. 4].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the platen of Nishiyama, configured with inkjet print heads, like that of Murayama in order to form a substantially flat surface in the recording area.
With regard to claim 12 Nishiyama’s printing apparatus discloses all the limitations of claim 1 but does not disclose further comprising: a tank configured to store the ink; a channel member defining a channel communicating the printing head and the tank with each other; and a pump configured to circulate the ink, via the channel, between the printing head and the tank.
However, Murayama teaches a tank (86) configured to store the ink; a channel member (80) defining a channel communicating the printing head and the tank with each other; and a pump (88) configured to circulate the ink, via the channel, between the printing head and the tank.
It would have been obvious to one having ordinary skill in the art at the time the invention to configure the printing apparatus of Nishiyama with the printhead system of Murayama, since the examiner takes Office Notice of the equivalence of printing with toner and printing with ink for their use in the printing art and the selection of any of these known equivalents to form an image would be within the level of ordinary skill in the art.  [Note: Nishiyama teaches invention can be applied to an inkjet printer; Para. 0040] 
With regard to claim 13, Nishiyama’s modified printing apparatus discloses all the limitations of claim 12, and wherein the printing head includes: a plurality of nozzles [Fig. 5], and a manifold (70cr) communicating with the plurality of nozzles; wherein the channel is communicated with the manifold [Fig. 5]; and wherein the pump is configured to circulate the ink between the manifold and the tank, via the channel [Fig. 5].
With regard to claim 14, Nishiyama’s modified printing apparatus discloses all the limitations of claim 12, and Murayama also discloses wherein the printing head (70C) includes a cooling mechanism by air colling or water cooling [ink circulation (corresponding to the cooling mechanism using water cooling) as a recovery operation for cooling the recording head; Para. 0062].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) as applied to claim 1 above, and further in view of Kinoshita (JP 2016047644A).
With regard to claim 11, Nishiyama’s printing apparatus discloses all the limitations of claim 1 and further comprising a sheet-storing space [space underneath lid (33); Para. 0017] storing the sheet which is a roll-shaped sheet (37) before printing, with a direction crossing the conveyance direction being a roll axis direction of the roll-shaped sheet [Fig. 2].
Nishiyama does not disclose wherein the printing head includes a part overlapping with the sheet storing space in a direction orthogonal to the conveyance direction and orthogonal to the roll axis direction.
However, Kinoshita teaches roll paper storage unit (7) disposed below the print head (23) and the platen roller (26) overlapping with the print head [Fig. 2A].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Nishiyama with the roll paper storage space overlapping the part of the printing head, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) in view of Nakai (JP H082063A) as applied to claim 2 above, and further in view of Endo (JP 3799291B2).
With regard to claim 15, Nishiyama’s modified printing apparatus discloses all the limitations of claim 2, but does not disclose wherein the ink is a liquid including minute particles of a resin.
However, Endo teaches a liquid composition including resin emulsion particles [Para. 0015].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Nishiyama to apply a liquid composition including resin particles to provide excellent inkjet recording characteristics from a recording head.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) as applied to claim 3 above, and further in view of Matsumoto (US 2001/0052920).
With regard to claim 16, Nishiyama’s printing apparatus discloses all the limitations of claim 3 but does not disclose wherein the ink is a UV- curable ink.
However, Matsumoto teaches a printing apparatus wherein the ink is a UV-curable ink [Para. 0030].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Nishiyama modified with inkjet printheads to eject ink of an ultraviolet curable type, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2005014242) in view of Nakai (JP H082063A) as applied to claim 18 above, and further in view of Kamiya (JP 2004078030A).
With regard to claim 20, Nishiyama’s modified printing apparatus discloses all the limitations of claim 18, but does not disclose further comprising a reading sensor positioned in the casing, at a location, of the conveyance route, at the downstream in the conveyance direction of the heater, and configured to read an image of a print surface of the sheet, wherein a shortest distance D between the heating element and the reading sensor is longer than the shortest distance B.
However, Kamiya teaches a CIS device (contact image sensor) (50) disposed downstream a fixing device along a carrying direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Nishiyama with the reading sensor of Kamiya in order to prevent automatically an abnormal flying phenomenon of ink/toner with an image forming apparatus itself. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the reading sensor wherein a shortest distance D between the fixing device and the reading sensor is longer than the shortest distance B, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853